Exhibit 10.4

THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is entered into as of the 8th day of February, 2010 (the “Effective
Date”), by and between Spectrum Brands, Inc. (“the “Company”) and David R.
Lumley (the “Executive”).

WHEREAS, the Company and the Executive entered into that certain Amended and
Restated Employment Agreement dated January 16, 2007 (together with all
amendments thereto, the “Agreement”); and

WHEREAS, the Company currently intends that, upon the current chief executive
officer of the Company no longer serving as chief executive officer for whatever
reason, Mr. Lumley would be named to serve as the new chief executive officer of
the Company and the Company’s business group; and

WHEREAS, the Company and the Executive wish to amend the Agreement to reflect
this current intention; and

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which the Executive would not
otherwise be entitled), and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Capitalized terms not defined herein shall have the meanings given those
terms in the Agreement.

 

2. Section 1 of the Agreement is amended by adding the following at the end of
the existing provision:

“Upon the current chief executive officer of the Company no longer serving as
chief executive officer for whatever reason, the Executive shall be appointed to
serve as the sole chief executive officer of the Company and the business group
of which the Company is a part (collectively, the “Company Business Group CEO”).
As Company Business Group CEO, the Executive will have the authority and
responsibilities customarily associated and consistent with such position. Upon
assuming the position of Company Business Group CEO, the Executive and the
Company will enter in good faith negotiations to enter into a new employment
agreement. The new employment agreement shall provide the Executive with new
compensation and benefits (including base salary, target bonus opportunities,
equity grants and severance benefits), which shall be enhanced as compared to
the corresponding aspect of the compensation and benefits currently in effect
hereunder, and in no event shall the compensation and benefits provided under
the new employment agreement be less favorable for the Executive than the
compensation and benefits currently in effect hereunder. After the Executive
becomes the Company Business Group CEO, at a time determined in its sole
discretion, the board of directors of the lead entity of the Company Business
Group (the “Board”), shall nominate the Executive to serve as a member of the
Board, but not in the position of the Chairman, provided that there shall be no
requirement to appoint him to the Board while the current chief executive
officer is on the Board, and further provided, that upon termination of the
Executive’s employment, he shall immediately resign from any position he has a
member of the Board.”



--------------------------------------------------------------------------------

3. Section 4 of the Agreement is amended by adding the following new subsection:

“(g) Special Termination Right. If the Executive is not appointed to serve as
the sole Company Business Group CEO as provided in Section 1, or if, the
Executive is appointed to serve in such capacity and thereafter, he is removed
for a reason other than Cause, the Executive’s authority or responsibilities as
the sole Company Business Group CEO are diminished without his consent, or the
Executive is no longer the sole Company Business Group CEO, the Executive may
terminate employment upon 30 days’ advance written notice, and unless the
Executive is appointed or reinstated as the Company Business Group CEO within
such 30-day period, which shall also be treated as a withdrawal of the
Employee’s notice of termination, his termination will be treated as a
termination by the Company without Cause.”

 

4. Section 5 of the Agreement is amended by adding the following new subsection:

“(c) Separation From Service. Any termination of the Executive’s employment
under Section 4 of this Agreement triggering payment of the benefits set forth
in Section 5(b) (except a termination of the Executive’s employment as a result
of his death under Section 4(b)) must constitute a “separation from service”
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of the Executive’s employment does not constitute a separation from service
under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the
result of further services that are reasonably anticipated to be provided by the
Executive to the Company Business Group at the time the Executive’s employment
terminates under Section 4(b), (c), (e) or (g)), any benefits payable under
Section 5(b) that constitute deferred compensation under Section 409A of the
Code shall be further delayed until the first business day that is more than six
months after the date of a subsequent event constituting a separation from
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).
For purposes of clarification, this paragraph shall not cause any forfeiture of
benefits on the Executive’s part, but shall only act as a delay until such time
as a “separation from service” occurs. It is intended that each installment of
the payments and benefits provided under Section 5(b) of this Agreement shall be
treated as a separate “payment” for purposes of Section 409A of the Code.
Neither the Company nor the Company Business Group nor the Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A of the
Code.”

5.     Legal Fees. The Company shall pay the Executive’s actual and reasonable
legal fees incurred in connection with the preparation of this Amendment.

6.     Except as modified by this Amendment, the Agreement remains in full force
and effect, and the execution of this Amendment shall not affect the rights of
the Company or the Executive under the terms of the Agreement as in effect
immediately prior to the Effective Date with respect to events occurring before
the Effective Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SPECTRUM BRANDS, INC /s/ Kent J. Hussey By: Kent J. Hussey, Chief Executive
Officer

 

EXECUTIVE: /s/ David R. Lumley Name: David R. Lumley

 